Citation Nr: 0921651	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for spinal stenosis of 
the lumbar spine (claimed as a low back disorder). 

2. Entitlement to service connection for spinal stenosis of 
the cervical spine (claimed as a neck disorder).

3. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity (claimed as numbness 
of the left leg), secondary to spinal stenosis of the lumbar 
spine. 

4. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity (claimed as numbness 
of the right leg ), secondary to spinal stenosis of the 
lumbar spine. 

5. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound due to service-connected 
disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and June 2006 rating 
decisions of the Manchester, New Hampshire Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal. 

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference Board hearing. 
A transcript of that hearing is of record and associated with 
the claims folder. 

Effective December 2000, the Veteran is in receipt of a total 
disability evaluation (100%) based on individual 
unemployability. 

The issue of entitlement to SMC based on the need for regular 
aid and attendance of another person or by reason of being 
housebound due to service-connected disabilities being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
veteran has spinal stenosis of the lumbar spine as a result 
of service. 

2. There is no competent medical evidence showing that the 
veteran has spinal stenosis of the cervical spine as a result 
of service.

3. Peripheral neuropathy of the left lower extremity is not 
caused or aggravated by a service-connected disability. 

4. Peripheral neuropathy of the right lower extremity is not 
caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. Spinal stenosis of the lumbar spine was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2. Spinal stenosis of the cervical spine was not incurred in 
or aggravated by active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008). 

3. Peripheral neuropathy of the left lower extremity (claimed 
as numbness of the left leg), is not aggravated by a service-
connected disability. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2008). 

4. Peripheral neuropathy of the right lower extremity 
(claimed as numbness of the right leg), is not aggravated by 
a service-connected disability. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in February 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in December 2008. 
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, service personnel 
evidence, private treatment evidence, affidavits from fellow 
Navy seals, Social Security disability records, and VA 
medical records. The Veteran was also given the opportunity 
to submit any additional records that he may have. There are 
no known additional records or information to obtain. 

The Veteran was offered an opportunity to testify at a 
hearing. He testified at a RO hearing in February 2007 in 
connection with this case and again at a videoconference 
Board hearing before the undersigned VLJ in March 2008. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claims.


Service Connection 

The Veteran claims that service connection is warranted for 
lumbar and spinal stenosis. He maintains that while in 
service, he injured his spine and neck in a parachute fall.  
He presently has lumbar and cervical stenosis which he 
asserts was caused by this in-service accident. The Veteran 
also claims that peripheral neuropathy of the right and left 
lower extremities caused by his lumbar spinal stenosis - the 
disorder for which he presently seeks service connection, and 
therefore bilateral peripheral neuropathy is secondarily 
related to service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for lumbar and cervical 
stenosis because they are not the result of an injury in 
service and as a matter of law, service connection is not 
warranted for peripheral neuropathy of the right and left 
lower extremities. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice- connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b).

As an initial matter, the Veteran served as a member of the 
U.S. Navy Sea, Air, and Land Special Operations Unit (SEAL) 
and is the recipient of the Combat Action Ribbon,  per se 
evidence of his participation in combat. However, he does not 
allege, nor does the record suggest, that the claimed 
parachute accident occurred in combat, but instead in a 
state-side training incident.  The provisions of 38 U.S.C.A §  
1154(b) are therefore not applicable to this matter. See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

Service medical records show no findings, treatment, or 
diagnosis of lumbar or cervical stenosis. There was also no 
findings, treatment, or diagnosis reflected in the service 
medical evidence of any lumbar or cervical spine condition. 

Of particular significance, the Veteran underwent a pre-
separation physical examination in November 1971.  Clinical 
evaluation of his musculoskeletal system resulted in 
"normal" findings. The examination report is signed by two 
U.S. Naval Medical officers. Because these records were 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  
 
After service, the first medical evidence of record showing 
complaints for back pain was in 1998, twenty-eight years 
after the claimed incident occurred. The November 1998 VA 
outpatient treatment record indicated that the Veteran 
complained of low back pain for 15 years (i.e., since 
approximately 1983, or 12 years after service). 

At that time, he complained of radiating pain down both legs 
to the ankles when walking and numbness in the legs. He was 
able to ride a bike without discomfort. He was able to touch 
his toes and had no palpable spasm. The examiner indicated 
that the left lower quadrant pain appeared to be 
musculoskeletal and it was noted that he had a pending 
appointment with VA regarding his back. In March 1999, he was 
seen by VA with a history of back pain that the Veteran 
believed was due to deep dives he did when he was a Navy 
SEAL. The examination revealed a normal curvature of the 
spine, slight tenderness of the left lower lumbar region to 
the left of the spine. He was scheduled for an orthopedic 
visit regarding his back pain. 

In April 2000, the Veteran was seen for a VA orthopedic 
consultation. He complained of significant back pain since a 
parachuting accident when he was in the military in 1971. He 
related that he landed on his lower back gluteal area while 
on a runway while parachuting. He claimed he had an MRI in 
1996 which showed disc bulging. He also related that he had a 
bone scan and CT scan which were negative. The impression was 
low back pain, possible spinal stenosis. The examiner stated 
that despite a lack of imaging studies accompanying the 
veteran, he had no symptoms of disc disease, but his history 
was most consistent with spinal stenosis. 
In July 2000, VA performed a MRI of the lumbar spine which 
showed congenital shortening of the pedicles at multiple 
levels in association with degenerative changes producing the 
greatest degree of canal stenosis at L3-4 level. Multiple 
neural narrowing which was most severe at L3-4 and L4-5. 

In November 2000, the Veteran was seen in the VA orthopedic 
clinic. He gave a history of 18 years of low back pain. The 
assessment was that the Veteran had primary low back pain 
without any leg pain.  In January 2001, the Veteran was seen 
with complaints of low back pain and bilateral lateral leg 
pain from his buttocks down to his ankles. The examiner 
assessed severe stenosis at L3-4 level. 

In February 2001, the Veteran was evaluated for chronic low 
back pain. The Veteran stated that he had had severe back 
pain since his parachute jump accident that had persisted to 
date. When he asked the examiner directly whether spinal 
stenosis was at all related directly to degenerative changes 
precipitated by trauma, such as multiple parachute jumps or 
falling and striking the coccyx, the surgeon indicated that 
there was no evidence of spine spondylolisthesis on films, 
and no joint space narrowing, and that in his opinion, spinal 
stenosis, which in some degree contributes to the Veteran's 
overall symptoms of pain, is a progressive degenerative 
process and not influenced by trauma. 

The diagnosis was spinal stenosis, L3-4 with chronic lumbar 
strain. The examiner stated that the Veteran's diagnosed 
spinal stenosis was more likely than not the result of a 
chronic progressive arthritic condition, and not as 
influenced by trauma, which may have occurred as a result of 
multiple parachute jumps or all. The degree to which the fall 
attributed to the Veteran's pain could not be determined as 
there was no physical evidence of spondylolisthesis or disc 
height or joint space narrowing on imaging studies. 

In April 2004, the Veteran underwent an x-rays of the lumbar 
spine. The films showed narrowing of the L4-5 disc space with 
associated degenerative changes of spondylosis. The remainder 
of the spine was intact. The impression was L4-5 degenerative 
disc disease. 

In December 2004, the Veteran was seen by Mark Palumbo, MD. A 
review of his MRI scan showed a high grade central and 
lateral recessed stenosis at the L3-4 level. There was 
moderate lateral recess compromise at the L4-5 segment. There 
was likewise moderate lateral recessed stenosis at the L5-S1 
level, but no central narrowing at this segment. At the L2-3 
level, there was moderate lateral recess compromise, but no 
significant central narrowing. 

In August 2005, the Veteran underwent a VA examination, 
accompanied by a review of the claims file.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

An entire review of the Veteran's claims file was made and 
included outpatient treatment records, and service medical 
evidence. The examiner noted that service medical evidence 
showed no trauma or injury to the spine on active duty. 
Separation examination showed no complaints of back injury. 
There was no documented treatment from 1971 until notation in 
1988 and 1989 of treatment from two chiropractors. 

The examiner stated that after a thorough review of the 
entire record, examination of the Veteran, and a review of 
all MRIs and CAT scans performed at that time, the examiner 
stated that it was impossible to link the Veteran's upper and 
lower back problems directly to his parachute injury without 
resorting to speculation. 

In December 2006, the Veteran was seen by Glenn Lieberman, 
MD. Dr. Lieberman stated that the Veteran presented with 
symptoms consistent with neurogenic claudication which was 
felt to be some spinal stenosis in particular at L3-4 and L4-
5. He also had endplate changes at L3-4, according to the 
physician which most likely appeared to be disc injury, which 
may be consistent with his previous injury. 

The Veteran testified at a RO hearing in February 2007, and 
again at a videoconference hearing before the undersigned VLJ 
in March 2008. Both hearings reflect the Veteran's low back 
complaints and his opinion that this occurred as a result of 
his parachute accident while he was a Navy seal in service. 
He stated that he was injured on a target jump. He also 
indicated that he had whiplash to the neck at that time and 
became instantly numb from the waist down. He was placed on 
light duty and he had off and on pain the rest of his period 
of service. 

Affidavits from service colleagues who witnessed his 
parachute accident were associated with the claims folder. 
The statements indicated, in pertinent part, that the Veteran 
had an accident while attempting a parachute jump in service. 
He limped from the site where he was assisted into an 
ambulance and taken to Navy Seal Team 2 headquarters for 
treatment. 

Pursuant to the Board's May 2008 remand, the Veteran 
underwent a VA examination in August 2008, again accompanied 
by review of the claims folder.  Shipwash, supra.  He related 
spinal stenosis of the lumbar and cervical spine with 
associated peripheral neuropathy. 

The examiner indicated that it was less likely than not that 
the Veteran's cervical and lumbar spinal stenosis with 
residuals of peripheral neuropathy was related to the 
parachute accident in 1971. The examiner related that there 
were two conflicting orthopedist opinions in the record. One 
statement indicated directly that the spinal stenosis was not 
the result of trauma. The other orthopedist indicated that 
some of the MRI findings showed that the stenosis may be 
consistent with the Veteran's previous injury which left room 
for doubt. 

Significantly, the examiner also related that the Veteran 
related that he was paralyzed and numb from the waist down 
immediately after the injury and one of his comrade 
statements indicated that the Veteran was walking/limping 
after the accident. The examiner also stated that someone 
paralyzed after an accident and not being transported 
immediately to the emergency room seemed highly unlikely. 
Finally, the examiner related that someone with an injury as 
severe as the Veteran claims should have some documentation 
of medical evaluations soon after discharge, not 15 to 
20 years after service. 

The preponderance of the evidence is clearly against the 
claim, and the appeal as to all issues will be denied.  

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant. See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

The Veteran's VA April 2000 examination and December 2006 
statement by his private physician, both indicated that the 
Veteran's back condition may be related to his parachute 
accident. The April 2000 VA examiner indicated that the 
Veteran had no symptoms of disc disease but that his history 
was most consistent with spinal stenosis, that may be a 
secondary osteoarthritis from his previous injury which may 
have caused stenosis. His private physician wrote in 
December 2006 that the Veteran had endplate changes which 
most likely appeared to be disc injury, which may be 
consistent with his previous injury. The examiner also stated 
that this may be secondary to osteoarthritis from his 
previous injury. 

However, neither examiner gave rationale for these findings, 
only that it could have been caused by the Veteran's previous 
injury. Moreover, there is no evidence that these examiners 
were aware of the development of the Veteran's symptoms years 
after discharge from active service, apart from the Veteran's 
subjective report and as reflected in the claims folder which 
was available to VA examiners.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  


No rationale for these statements can be gleaned from the 
medical evidence of record and for the Board to conclude that 
the Veteran's cervical and lumbar spinal stenosis may have 
been caused by his parachuting accident in service, many 
years before these examinations, would be speculative, 
without more, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). Further, a 
doctor's opinion phrased in terms may or may not is an 
insufficient basis for an award of service connection. 
Winsett v. West, 11 Vet. App. 420, 424 (1998). 

Conversely, the opinions as stated in the VA January 2001, 
February 2001, August 2005, and August 2008 examinations are 
more persuasive. The January 2001 and February 2001 VA 
examiners both indicated that the Veteran's spinal stenosis 
was a progressive degenerative process and was not influenced 
by trauma. The August 2005 VA examiner stated that after a 
review of the entire record, examination of the Veteran and a 
review of all MRIs and CAT scans performed at that time, it 
was "impossible" to link the Veteran's upper and lower back 
problems to his parachute injury without resorting to 
speculation. 

The August 2008 VA examiner compared the two orthopedists 
findings indicating that one stated that the Veteran's spinal 
stenosis was not due to trauma and the other, that indicate 
that it may be consistent with the Veteran's previous injury 
left room open for doubt. Additionally, the examiner stated 
that the Veteran had related that he was paralyzed and numb 
from the waist down immediately after his parachute injury. 
The examiner stated that review of the service colleague 
statements indicated that he was walking/limping after the 
accident. Moreover, it was the examiner's opinion that it was 
"highly unlikely" that someone who had just sustained a 
paralyzing injury would not be taken to an emergency room and 
would only receive treatment from a corpsman. It was also 
that examiner's opinion that due to the severity of the 
injury the Veteran claims, there should be some documentation 
of medical evaluation shortly thereafter, not 15 or 20 years 
after service. 

When viewing the totality of the evidence, more probative 
value is accorded to the VA opinions that indicate that the 
spinal stenosis is not caused by trauma but is a degenerative 
process, and that the medical statements indicating that the 
Veteran's spinal stenosis may be the result of his accident 
are too speculative to establish the etiology of the 
stenosis. 

Moreover, 38 C.F.R. § 3.303 indicates for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." Continuity of symptomatology 
is required only where the condition noted during service, is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 

In this case, the Veteran did not have the condition shown in 
service, nor does the evidence show continuity of symptoms. 
Although service colleagues generally support his account of 
the parachute jump, he did not have continuity of 
symptomatology from service as he did not show evidence of 
the condition after service until more than 20 years after 
service. The Board notes in this regard that the claims 
folder reflects the Veteran was employed since service in the 
restaurant, construction and painting trades - hardly 
occupations where continued back pain would not be noticed 
and reported.

Finally, although there were conflicting statements as to the 
etiology of the Veteran's lumbar and cervical spinal 
stenosis, the examiners who did not believe that the stenosis 
was caused by the parachute injury provided more persuasive 
evidence, rendering their opinions more probative. 
Accordingly, the Board finds that the preponderance of the 
evidence is against a conclusion that cervical and lumbar 
spinal stenosis were caused by an inservice parachute 
accident. Therefore, service connection for cervical and 
lumbar spinal stenosis is not established. 

As for the claims of service connection for peripheral 
neuropathy of the left and right lower extremities, secondary 
to spinal stenosis of the lumbar spine, these claims must 
also fail. Secondary service connection can only be 
established after a finding that there is an underlying 
service-connected disability. See 38 C.F.R. § 3.310. Since 
the Veteran is not service-connected for spinal stenosis of 
the lumbar spine, secondary service connection cannot be 
established for any disabilities related to spinal stenosis 
of the lumbar spine.

As the disposition of the secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, service connection on a secondary basis for 
peripheral neuropathy of the left and right lower extremity 
secondary to spinal stenosis of the lumbar spine, is not 
warranted by law. 38 C.F.R. § 3.310(a)(b).


ORDER

Service connection for spinal stenosis of the lumbar spine is 
denied. 

Service connection for spinal stenosis of the cervical spine 
is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, secondary to spinal stenosis of the lumbar 
spine is denied. 

Service connection for peripheral neuropathy of the right 
lower extremity, secondary to spinal stenosis of the lumbar 
spine is denied. 




REMAND


The Veteran claims that he warrants SMC based on the need for 
regular aid and attendance of another or by reason of being 
housebound due to service-connected disabilities. 

The claims file reflects that the Veteran has not been 
afforded a VA aid and attendance examination with claims file 
review. Accordingly, the Board finds that the Veteran should 
be afforded such an examination in order that the evaluation 
of is fully informed.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 

Accordingly, this case is REMANDED for the following actions:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his service-
connected disabilities that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then associate 
them with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will then schedule the Veteran for 
an aid and attendance examination. The 
claims file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination. Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail. The examiner should 
state an opinion as to whether the 
Veteran requires the regular aid and 
attendance of another person to perform 
daily self care tasks such as bathing, 
dressing, attending to the wants of 
nature, or feeding himself, or to protect 
him from the hazards of his daily 
environment, due to his service connected 
disabilities. A rationale for any 
opinions expressed should be provided.

3. The RO/AMC will readjudicate the issue 
of aid and attendance or housebound on 
appeal. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the AMC/RO 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

4. If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).



The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


